Citation Nr: 0613021	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a prostate 
disability.  

2.	The propriety of a noncompensable initial rating for a 
sinus disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO, which denied service connection for a prostate disorder, 
a right shoulder disability, a gastroesophageal and stomach 
disability, bronchitis, sinusitis, and dental disability.  
The Board remanded this case for further development in 
September 2003.  In a rating action of October 2005 the RO 
granted service connection for a right shoulder disability, a 
hiatal hernia with gastroesophageal disease, sinusitis, and 
dental disability.  In April 2006, the veteran withdrew his 
claim for service connection for bronchitis.  

For reasons discussed below, the issue of entitlement to a 
compensable rating for sinusitis will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

Review of the record indicates that the veteran is also 
seeking increased ratings for an anal rash, hemorrhoids, 
plantar fasciitis, and residuals of surgery performed on his 
tongue.  It also appears that the veteran may be seeking 
service connection for genitourinary disability other than a 
prostate disorder.  None of these issues have been developed 
and certified for appeal and they are referred to the RO for 
all appropriate action.  


FINDING OF FACT

The veteran's prostate was found to be normal on recent VA 
examination.  




CONCLUSION OF LAW

The veteran does not have a prostate disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002);38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that denies service connection for 
a prostate disorder, to include an enlarged prostate, the 
Court's decision in Dingess/Hartman v. Nicholson, supra, is 
moot in regard to this issue.  

In addition, the Board notes that the RO had dispatched VCAA 
notice letters to the veteran in June 2003 and in March 2004.   
These letters, in conjunction with the statement of the case 
and the supplemental statements of the case described the law 
and regulations governing, and described the type of evidence 
necessary to establish the veteran's claim for service 
connection for a prostate disability.  These documents also 
informed him of who was responsible for obtaining what 
evidence. Also, the March 2004 VCAA notice letter 
specifically told the veteran to submit all relevant evidence 
and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the VCAA notice letters were sent to the appellant 
subsequent to the initial rating action currently being 
appealed. Since the VCAA notices came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. However, the actions of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his current claim as he had the opportunity to 
submit additional argument, which he did, and evidence, and 
to submit additional evidence, which he also has done.  For 
these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notices. Mayfield v. Nicholson, supra.  

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received a recent 
VA examination that provided evidence relevant to his current 
claim for service connection for a prostate disability.  
Accordingly, the Board will now adjudicate this claim based 
on the evidence of record.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).

Review of the veteran's service medical records reveals that 
the veteran was found to have an asymmetrical and slightly 
enlarged prostate during evaluations conducted in October and 
November 1999.  These findings were not associated with any 
lower urinary tract symptoms (LUTS).  It is true that the 
veteran was noted to complain of occasional and mild urinary 
urgency during a VA examination conducted in February 2001, 
but the veteran's prostate was found to be normal at that 
time and no pathology affecting the prostate was identified 
either at that time or subsequently.  On a VA examination 
conducted in September 2005, which included an ultrasound, 
the veteran's prostate was found to be at the upper limits of 
normal in size and not enlarged.  The diagnosis was normal 
prostate.  

This evidence simply does not demonstrate that he veteran 
currently has an enlarged prostate.  Since no present 
prostate disability has been demonstrated, it is apparent 
that service connection for a prostate disorder, to include 
an enlarged prostate, is not warranted.  

The veteran has noted that there is a comment on the report 
of the September 2005 ultrasound to the effect LUTS often 
poorly correlate with prostate size and that if the veteran 
experienced worsening LUTS he could pursue uroflow and CMG 
(cystometrogram ) studies to evaluate the urethra and the 
outlet to the bladder.  This language does not mean that 
further testing for a prostate disability was warranted.  
Rather the statement merely indicates the obvious truth that 
there are other sources of genitourinary disability besides 
the prostate.  While this is certainly true, the issue before 
the Board for adjudication in this case is whether the 
veteran has a prostate disorder related to service. The 
evidence does not demonstrate that this is the case and that 
claim is therefore not valid.  Service connection for a 
prostate disorder, to include an enlarged prostate, is not 
warranted.  



                                                          
ORDER

Service connection for a prostate disability is denied.  


REMAND

The Board noted above that the RO granted service connection 
for a sinus disorder in a rating action of October 2005.  The 
veteran was informed of this rating decision and, in a 
December 2005 letter, he essentially indicated that he was 
not satisfied with the noncompensable rating assigned for 
this disability.  Accordingly, the December 2005 letter 
constitutes a timely notice of disagreement from the October 
2005 rating decision that denied a compensable initial rating 
for sinusitis.  However, no statement of the case has been 
issued in regard to this claim. The filing of a notice of 
disagreement puts a claim in appellate status and the veteran 
must be provided a statement of the case in regard to the 
issue. Since that is so, the remand action set forth below is 
necessary. See Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case in regard to the issue of entitlement 
to a compensable initial rating for 
sinusitis.  Only if the veteran responds 
with a timely substantive appeal will the 
Board further consider this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


